Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  161625-6                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MARC SLIS and 906 VAPOR,                                                                            Richard H. Bernstein
            Plaintiffs-Appellees,                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 SC: 161625
                                                                    COA: 351211
                                                                    Ct of Claims: 19-000152-MZ
  STATE OF MICHIGAN and DEPARTMENT OF
  HEALTH AND HUMAN SERVICES,
            Defendants-Appellants.

  _________________________________________/
  A CLEAN CIGARETTE CORPORATION,
            Plaintiff-Appellee,
  v                                                                 SC: 161626
                                                                    COA: 351212
                                                                    Ct of Claims: 19-000154-MZ
  GOVERNOR, STATE OF MICHIGAN, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 21, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because the Court is
  not persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2020
         a0918
                                                                              Clerk